Title: To George Washington from William Livingston, 14 December 1778
From: Livingston, William
To: Washington, George


  
    Dear Sir
    Princeton [N.J.] 14 Decr 1778
  
  Considering the number of the disaffected in the County of Monmouth, it will be difficult for the loyal Citizens of that County to oppose the Enemy aided by the open junction or at least the secret co-operation of the Tories. To call to their assistance the Militia of any the other Counties in Expectation of an Event that may or may not happen, will be attended with much Inconvenience & in case it should not happen give considerable umbrage; I Should therefore think a few continental Troops might be posted in that County to great Advantage; particularly to prevent the trade with New York & that at least some of the Dragoons would be better accommodated in those parts than almost any where else, & that too with Provender which unless consumed by them will doubtless get in the hands of the Enemy in some way or other—I make thus free to give my opinion because I think it my duty to state which seems to be devoted, by the British forces as the theatre of spoil & destruction as long as they remain in America. But as to the Propriety of the measure when weighed in the great ballance of the general Interest & in connection with your Excellencys Ideas of the best disposition of your Troops in  
    
    
    
    that Comprehensive View I do not pretend to be a competent Judge. I am with great Esteem Dr Sir.
